EXHIBIT SEVERANCE PAY PLAN FOR ELIGIBLE EMPLOYEES OF BENEFICIAL MUTUAL BANCORP, INC. AMENDED AND RESTATED EFFECTIVE MARCH 9, 2009 I. INTRODUCTION The purpose of this restated Severance Pay Plan for Eligible Employees of Beneficial Mutual Bancorp, Inc. (“Plan”) is to provide guidelines pursuant to which the Sponsor (defined below), in its sole discretion, may make severance payments to Employees who meet the eligibility requirements (described below) when they are permanently terminated without cause from their active employment with the Sponsor because of a Qualifying Event (defined below). The Plan is an unfunded plan which means that benefits under the Plan are paid from the general assets of the Sponsor. The rights of any person who terminated employment before the effective date of this Plan, including his or her eligibility for any severance benefits and the time and form in which benefits, if any, will be paid, shall be determined solely under the terms of the severance plan or policy, if any, in effect on the date of his or her termination of employment and not under this Plan. II. PURPOSE OF THIS DOCUMENT This document is a statement of the Plan, as prescribed by the Employee Retirement Income Security Act of 1974 (ERISA), and is also intended to satisfy the requirements for a summary plan description under ERISA. ERISA is a body of law enacted by Congress to safeguard your interests and those of your beneficiaries.
